Exhibit 10.3(9)

Execution Copy

AMENDMENT NUMBER NINE

TO THE

UPS SAVINGS PLAN

WHEREAS, United Parcel Service of America, Inc. (the “Company”) and its
affiliated corporations maintain the UPS Savings Plan (the “Plan”) as amended
and restated effective January 1, 1998;

WHEREAS, the Board of Directors of the Company reserved the right in
Section 14.1 of the Plan to amend, modify or change the Plan from time to time;
and

WHEREAS, this amendment to the Plan is adopted to add the Roth 401(k) deferral
option and to increase the maximum deferral percentage of compensation from 25%
to 35%.

NOW THEREFORE, pursuant to the authority vested in the Board of Directors of
United Parcel Service of America, Inc. by Section 14.1 of the UPS Savings Plan,
the UPS Savings Plan is hereby amended, effective July 30, 2007, as follows:

1. Section 1.1, Account, is hereby amended by inserting the phrase “; Roth
Contribution Account (first effective July 30, 2007)” immediately following the
phrase “(first effective November 23, 1998)” in such Section.

2. Section 1.13, Catch-Up Contribution, is hereby amended by inserting the
following new sentence at the end of such Section:

“Effective July 30, 2007, “Catch-Up Contributions” may include Roth
Contributions.”

3. Section 1.35, Merged Account, is hereby amended by inserting the phrase “,
Roth Contribution Account (first effective July 30, 2007)” immediately following
the phrase “After-Tax Contribution Account” in such Section.

4. Section 1.43, Pre-Tax Contribution, is hereby amended in its entirety to read
as follows:

“1.43 Pre-Tax Contribution - means a contribution to the Plan at the election of
a Participant in accordance with Section 3.1, Pre-Tax Contributions and
effective July 30, 2007, Section 3.2A, Roth Contributions. However, the term
“Pre-Tax Contributions” shall not include Roth Contributions for purposes of
Sections 1.44, Pre-Tax Contribution Account; 3.1, Pre-Tax Contributions; 6.2(b)
or 9.8(c), Hardship Withdrawals.

5. A new Section 1.56 is hereby added to read as follows:

“Section 1.56 Roth Contribution – means a contribution described in
Section 3.2A.”

6. A new Section 1.57 is hereby added to read as follows:



--------------------------------------------------------------------------------

“Section 1.57 Roth Contribution Account – means the subaccount maintained as
part of a Participant’s Account to show his or her interest attributable to Roth
Contributions (including investment gains and losses on such contributions).”

7. Section 3.1(a)(1) is hereby amended by deleting it in its entirety and
replacing it with the following:

“from 1% to 35% (for periods after July 31, 2002 and before July 31, 2007, from
1% to 25% and for periods before August 1, 2002, from 1% to 17%) in 1%
increments of his or her Eligible Compensation (excluding those items set forth
in Section 3.1(a)(2), (3), (4), and (5) below) for each pay period;”

8. Section 3.1(c)(1) is hereby amended by deleting the word “including” and
replacing it with the word “excluding” in such Section.

9. A new Section 3.2A, Roth Contributions, is hereby added to read as follows:

“Section 3.2A Roth Contributions.

Effective as of July 30, 2007, subject to the rules and limitations in this
Section 3 and in Section 5 except as otherwise provided, each Participant who is
an Eligible Employee (other than an Eligible Employee employed in Puerto Rico)
shall be eligible to make Roth Contributions in 1% increments of his or her
Eligible Compensation for each pay period (excluding those items set forth in
Section 3.1(a)(2), (3), (4), and (5)) and in accordance with and subject to the
limitations of Code Section 402A. Roth Contributions and Pre-Tax Contributions
combined may not exceed 35% of Eligible Compensation for any pay period. The
portion of an Eligible Employee’s MIP award payable solely in the form of cash
shall not be eligible for deferral into a Participant’s Roth Contributions
Account until Plan Year 2008 and thereafter when an Eligible Employee (other
than an Eligible Employee employed in Puerto Rico) shall be eligible to make
Roth Contributions in 1% increments from 1% to 100% of the portion of his or her
MIP award payable solely in the form of cash (less amounts withheld for FICA and
Medicare taxes). Roth Contributions shall be credited to a Participant’s Roth
Contributions Account.”

10. Section 3.6, Rollovers from Qualified Plans or Conduit IRA’s, is hereby
amended by adding a new subsection (f) to read as follows:

“(f) Notwithstanding anything in this Plan to the contrary, in no event shall an
“eligible rollover distribution” include any amounts distributed from a
designated Roth account (as defined in Treasury regulation Section 1.402A-1,
Q&A-1) or a Roth IRA (as defined in Treasury Regulation 1.408A-8, Q&A-1).”

11. The second sentence of Section 4.1, Amounts Transferred from the QSOP, is
hereby amended to read as follows:

“Any amounts transferred from the QSOP to this Plan that are attributable, in
whole or in part, to a Participant’s Pre-Tax Contribution Account, After-Tax
Contribution Account, Rollover Contribution Account, Merged Account or effective
July 30, 2007, Roth Contribution Account, shall be credited respectively to the
corresponding account under this Plan.”



--------------------------------------------------------------------------------

12. Article V, LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS, is hereby amended
to insert the following new Section 5.6 as follows:

“5.6 Roth Contributions. Roth Contributions shall be treated as Pre-Tax
Contributions under this Article V and if Pre-Tax Contributions are required to
be distributed to satisfy any such limitation, such distribution shall be made
first from the affected Participant’s Roth Contribution Account and if there is
an insufficient amount in that account, the remainder of the distribution shall
be made from the Participant’s Pre-Tax Contribution Account.”

13. Section 7.2, Investment of Accounts, is hereby amended by deleting the third
sentence in its entirety and replacing it with a new third sentence to read as
follows:

“Notwithstanding the foregoing, (a) a Participant shall direct the investment of
any sums transferred from the QSOP to this Plan at the time of such transfer via
the VRU or in accordance with such other procedures as are prescribed from time
to time by the Committee or its designee, and such investment directions shall
be effective as soon as practicable following the receipt thereof; (b) a
Participant may, on a form provided by the Trustee, make a separate written
election with respect to the Participant’s Rollover Contribution to have his or
her Rollover Contribution invested in a manner independent of his or her other
subaccounts, so long as such written election is transmitted to the Trustee at
the same time as the Rollover Contribution is made to the Plan; (c) a
Participant must provide separate investment elections for his or her Roth
Contribution Account and (d) a Participant may not invest the Roth Contribution
Account in a self-managed brokerage account.”

14. Section 7.4, Transfer of Account Balances Between Investment Options, is
hereby amended by adding the following new sentence at the end of such section,
as follows:

“Notwithstanding anything to the contrary in this subparagraph, amounts credited
to any subaccount must remain credited to that subaccount until distribution
from the Plan, unless the Committee determines that such contributions (and
investment gains or losses on such contributions) should be credited to a
different subaccount.”

15. Section 9.8(b), Withdrawals after Age Fifty-Nine and One-Half (59  1/2), is
hereby amended by inserting the following sentence at the end of such Section.

“Effective July 30, 2007, a Participant who is employed by an Affiliate may
withdrawal all or any portion of his or her Roth Contribution Account after age
fifty-nine and one-half (59  1/2).”

16. Sections 10.1(a), Hardship Loans, and 10.(c)(3)(i) are hereby amended to
insert the phrase “or Roth Contribution Account” immediately following the
phrase “SavingsPLUS Transfer Account” in such Sections.

17. Section 10.1(c)(6)(i) is hereby amended to insert the phrase “and Roth
Contribution Account” immediately following the phrase “SavingsPLUS Transfer
Account” in such Section.



--------------------------------------------------------------------------------

18. Section 10.2, Rollover of Loan Balances, is hereby amended by inserting the
following sentence at the end of such Section.

“Notwithstanding anything in this Plan to the contrary, in no event shall a loan
rolled over from another qualified retirement plan include any amounts
distributed from a designated Roth account (as defined in Treasury regulation
Section 1.402A-1, Q&A-1).”

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action taken by its Board of Directors has caused this
Amendment Number Nine to be adopted.

 

ATTEST:    

UNITED PARCEL SERVICE

OF AMERICA, INC.

/s/    TERI P. MCCLURE     /s/    MICHAEL L. ESKEW Teri P. McClure     Michael
L. Eskew Secretary     Chairman Date: July 28, 2007     Date: July 27, 2007